Title: From George Washington to Colonel David Henley, 20 November 1778
From: Washington, George
To: Henley, David


  
    sir.
    [Fredericksburg, N.Y.] 20 Nvr 1778.
  
I received your two favors both of yesterdays date.
I inclose you a form something of the nature of that mentioned in my last. You will observe the important columns, or those most in our power to fill up—are the Regiments and corps—the works—thier strength—where situated and by whom commanded—These ideas may be obtained, with a good deal of precision from deserters and spies—But as most of the other objects are removed from common observation, they may only serve to perplex our observers—and may therefore be omitted unless where you find them very intelligent and attentive.
You may inform Colonel Sherman that he may join his Regiment the moment the troops go into winter quarters, which will be in a very short time. This answer will also apply to those officers of the light corps who have requested furloughs as they will return to their respective Regiments and of course are comprehended in the general order on this subject.
The inclosure to Sir Henry Clinton you will be pleased to send in by flag.
  
    G.W.
  
  
P.S. above all things try to ascertain the corps and Genl Officers which remain since the two embarkations.
  
